                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Senior Judge Marcia S. Krieger

Civil Action No. 18-cv-02724-MSK-SKC

JASON KIRKLAND,

        Plaintiff,

v.

ROBERT W. BAIRD & CO., INCORPORATED,

      Defendant.
______________________________________________________________________________

          OPINION AND ORDER ON MOTIONS FOR SUMMARY JUDGMENT
            AND MOTION FOR LEAVE TO FILE AMENDED COMPLAINT


        This matter comes before the Court on the Defendant’s Motion for Summary Judgment

on all of Plaintiff’s claims (# 56), Plaintiff’s response (# 61), and the Defendant’s reply (# 65)

and the Plaintiff’s Motion for Summary Judgment on 4 of the Defendant’s 6 counterclaims

(#55), the Defendant’s response (# 60), and the Plaintiff’s reply (# 64). Also pending is

Plaintiff’s Motion for Leave to File First Amended Complaint (# 66), Defendant’s response

(#67), and Plaintiff’s reply (# 68).

        The Plaintiff brings claims for breach of contract, violation of the Colorado Wage Claim

Act, breach of implied covenant of good faith and fair dealing, promissory estoppel, and

quantum meruit. The Defendant brings counterclaims for breach of contract, breach of implied

covenant of good faith and fair dealing, and tortious interference with prospective business

relations. (# 3, # 23).




                                                  1
                                         JURISDICTION

       The Court exercises diversity jurisdiction pursuant to 28 U.S.C. § 1332. Sitting in

diversity, this Court applies Colorado law to the parties’ dispute. See Perlmutter v. U.S. Gypsum

Co., 4 F.3d 864, 869 (10th Cir. 1993).

                                              FACTS

       The Plaintiff, Jason Kirkland (hereafter, “Mr. Kirkland”), seeks to recover commissions

from his former employer, the Defendant, Robert W. Baird & Co. (hereafter, “Baird”).1 The

Court summarizes the pertinent, undisputed facts here and elaborates as necessary in its analysis.

       In March 2016, Baird hired Mr. Kirkland as a Senior Vice President of Experienced

Advisor Recruiting. In this position, Mr. Kirkland and his team recruited financial advisors

(“recruits”) for Baird. Mr. Kirkland’s job responsibilities were to build a recruiting pipeline and

work with Baird’s leadership and branch managers to increase the number of recruits hired at

Baird. (# 56-2 at 25:14-28). During the relevant time period, Mr. Kirkland was supervised by

Katie Costigan, who reported to Erik Dahlberg, Executive Director of the Private Wealth

Business Unit.

       The Employment Offer

       On March 2, 2016, Mr. Kirkland signed an offer letter from Baird that contains agreed

upon terms of Mr. Kirkland’s employment and compensation structure (the “Offer” 2 ). (# 55-9

at 1-4). At that time, the parties agreed that no other written agreements governing the terms of


1
         Mr. Kirkland’s third claim for relief was for discriminatory or unfair employment
practices. He now concedes that he failed to exhaust his administrative remedies with regard to
this claim. (# 61 at 16). Thus, it is DISMISSED.
2
          Because the letter expressly states that it is not an “Employment Agreement”, the
Court will continue to refer to it as the Offer, with full recognition of that because Mr. Kirkland
accepted the offer.
                                                 2
Mr. Kirkland’s employment and compensation existed. However, subsequent to Mr. Kirkland’s

execution of the Offer, the parties modified its terms through their course of conduct.

       The pertinent compensation provisions of the Offer follow:

                           FINANCIAL TRANSITION PACKAGE

       Upfront Cash Component
       Upon joining Baird, you will receive a contingent upfront payment of $150,000,
       which will be advanced to you pursuant to the terms of a 9-year promissory note
       that must be signed by you and provided to Baird. Baird will forgive 1/108th percent
       of the principal amount, plus accrued interest thereon, on the 15th, or closest
       business day prior to the 15th day of each month that you continue to be an employee
       of Baird during the 9-year period. . . . You must repay the principal amount, plus
       accrued interest thereon, to Baird at the end of the term of the promissory note.
       However, if you remain employed by Baird under the terms of the promissory note
       and beyond the maturity date of the promissory note, you will owe nothing to Baird
       on this upfront payment.

                                COMPENSATION PROGRAM

       Salary
       In 2016, you will receive an annualized salary of $125,000, prorated based upon
       the number of months you are employed by Baird, payable semi-monthly on the
       fifteenth and the last day of each month. In 2017, you will receive a base annual
       salary of $100,000, payable semi-monthly on the fifteenth and the last day of each
       month. Beginning in 2018, you will receive a draw of minimum wage at the time
       or recruiting commissions (as described below), whichever is higher, payable to
       you on the 15th day of each calendar month following your first month of
       employment during this period.

       Recruiting Commissions
       You will have the opportunity to earn commissions for the sourcing and placement
       of Experienced Financial Advisors (as defined in Baird’s Financial Advisor
       Compensation Book), subject to any agreement that prohibits, limits or restricts
       your ability to recruit from certain geographical locations and/or former firms, as
       follows: 4% of the recruit’s trailing 12 month production. As we have agreed to
       build out a sourcing team with two junior recruiters who will report to you, if a
       member of this team is responsible for helping you with the sourcing of an
       Experienced Financial Advisor, Baird will pay that team member 1% of the
       recruit’s trailing 12 month production, in addition to the 4% to you, for a total of
       5%.
       ...



                                                 3
       Non-Solicitation of Baird Employees and Consultants
       You agree that for a period of twelve (12) months immediately following the
       termination of your employment with Baird for any reason, you will not, directly
       or indirectly, on behalf of yourself or any other person or entity, solicit, induce,
       recruit or encourage any of Baird’s employees or consultants, who became known
       to you or with whom you interacted during the period of his employment with
       Baird, to terminate or reduce their relationship with Baird.
       ...
       This offer is not an employment contract or an agreement to employ you for a
       specified period of time or a promise of continued employment with Baird for any
       period whatsoever. Your employment with Baird shall be considered an “at will”
       arrangement and Baird may terminate your employment at any time for any reason.
       Any verbal modification to any compensation or benefits described in this offer
       shall have no force and effect. Baird has made no oral representations to you with
       respect to the terms of your employment which are not contained herein and you
       may not rely on any representations not set forth herein. (emphasis added) (# 55-
       9 at 1-4).

       Modification by Course of Conduct

       Construing the evidence most favorably to Mr. Kirkland, it appears that despite

restrictions as to oral modifications to terms in the Offer, the parties modified the terms of Mr.

Kirkland’s employment through their course of conduct. The modifications took several forms.

       First, there were modifications related to Mr. Kirkland’s compensation beginning in

2018. According to the Offer, beginning in 2018 Mr. Kirkland’s compensation was to be based

only on commissions. He was unhappy with this, so the parties agreed that 1) that he would




                                                 4
execute a second promissory note in the amount of $50,000 and 2) his salary would continue

until July 2018, after which he would be placed on a draw3 of $100,000.4

       Second, the Offer provided that Mr. Kirkland could earn the following commissions: 1)

4% of a recruit’s trailing 12-month production for sourcing and placing experienced recruits at

Baird (# 55-9 at 1, # 56-2 at 101-102, # 56-5 at 58:19-24); and 2) a similar commission if a

member of his recruiting team assisted with the sourcing and placing of a recruit. (# 55-9 at 1, #

56-2 at 40-41). Outside of the Offer, however, Baird had a long standing arrangement whereby

Mr. Kirkland was entitled to share a commission by agreement with a Baird branch manager if

Mr. Kirkland or his staff assisted in hiring a recruit for the branch manager.5 (# 56-2 at 44-46).




3
        Ms. Costigan explained this as a “draw system” where Mr. Kirkland would receive a
draw against earned commissions. (# 56-2 at 38-39, # 56-4 at 41). When an individual is on a
draw, his or her “income is going to come from . . . commissions, but those commissions can get
paid at any point. And because they’re sporadic, we give somebody a draw amount, in this case
let’s say $100,000 . . ., and that fronts them for the commissions that they’re going to earn.” (#
56-4 at 43:7-13). In contrast, with a base salary, “there is no drawback.” (# 56-4 at 43:5).
4
        Based on Mr. Kirkland’s financial concerns, Baird increased the draw amount from
$47,500 to $100,000. (# 56-4 at 42:1-23). However, Baird terminated Mr. Kirkland’s
employment effective August 2, 2018, and from July 1-August 2, 2018, Baird did not reduce Mr.
Kirkland’s draw by his commissions. Thus, he received the full amount of his $100,000 draw
until his termination. (# 56-4 at 198-199).
5
        Branch managers maintained their own recruiting pipeline for their branch and were
typically given the opportunity to earn “2% of a recruit’s trailing 12-month production in
commissions at the ‘front-end’ (i.e., at the time the [financial advisor] starts with Baird), and
then another 2% commissions at the ‘back-end’ (i.e., when/if the recruit achieved his/her trailing
12-month production as a [financial advisor] for Baird.” (# 56 ¶ 17, # 56-2 at 44-46, # 56-5 at
38:25-39:18). However, if a branch manager sought Mr. Kirkland’s assistance with recruiting,
the branch manager had discretion to share his or her portion of a 4% commission without
approval from Baird leadership. (# 56-2 at 46). In this instance, Mr. Kirkland was not
responsible for sourcing the lead, thus he was not entitled to earn a 4% commission on the
recruit. (# 56-2 at 45-47, # 56-4 at 80-82). This type of arrangement was at the discretion of the
branch managers and although Baird was aware of these situations, they were not subject to any
approval by Baird leadership. (# 56-2 at 45:18-47:3).
                                                 5
        Mr. Kirkland’s Termination

       On August 2, 2018, Baird terminated Mr. Kirkland’s employment. There is no claim that

the termination was unfounded or breached the terms of the parties’ contract. Indeed, with two

exceptions6, the circumstances leading up to the termination are not relevant to the claims or

counterclaims in this action.7

       The incident leading to the termination of Mr. Kirkland’s employment that is pertinent to

the counterclaims is that on July 25, 2018, Mr. Kirkland emailed a recruiting spreadsheet that


6
       In addition to the exception discussed infra, Mr. Kirkland sought compensation from a
branch manager during the time period in which Ms. Costigan and Mr. Dahlberg complained of
his conduct.
7
        In June 2018, Ms. Costigan and Mr. Dahlberg expressed concern with Mr. Kirkland’s job
performance, specifically his inflation of production numbers of potential recruits and
“overreaching” for commissions with branch managers. (# 56-2 at 69-75). Ms. Costigan and
Mr. Dahlberg admonished Mr. Kirkland to act more like a business partner and be less focused
on commissions when dealing with the branch managers. (# 56-2:9-12, # 56-4 at 116).
        In July 2018, Mr. Kirkland was involved in a dispute with a branch manager over a
commission payment. (# 56-2 at 102-107, 120:4-5, # 56-4 at 126-128). Mr. Kirkland contended
that he and Adam Persily, a branch manager in northern California, agreed to equally divide a
4% commission earned from the recruitment of Mark Fujiwara. (# 56-2 at 90-92). Then, Mr.
Kirkland was notified that there was a mistake, that Mr. Kirkland would have to repay Baird the
1.5% commission he had received. (# 56-2 at 102). Ms. Costigan explained that because Mr.
Kirkland was not involved in the sourcing of Mr. Fujiwara (as he and Mr. Persily were personal
friends), Mr. Persily was only entitled to a 2% upfront commission rather than a 4% commission.
Mr. Persily “was paid 2 percent, so he didn’t have 2 percent to give [to Mr. Kirkland]. There
was an extra 2 percent paid.” (# 56-4 at 127:21-128:9-11). Mr. Kirkland disputes this,
contending that he assisted Mr. Persily recruit Mr. Fujiwara and was thus entitled to the full 2%
pursuant to his agreement with Mr. Persily. (# 56-2 at 107:22-108:2). Ultimately, Mr. Kirkland
retained the disputed 1.5% commission. (# 56-2 at 216:15-21).
        During this dispute, Baird contends that Mr. Kirkland made a false entry into Baird’s
Salesforce computer system. (# 56-4 at 134-136). On July 9, 2018, Mr. Kirkland’s Salesforce
entry regarding the Fujiwara agreement read: “I spoke with Adam about [Fujiwara] this
morning. Talks are starting to heat up with him and his partner Shawn Paschal.” (# 56-11, #56-
2 at 106-107). On July 26, 2018, after Mr. Kirkland learned that Baird intended to recoup the
1.5% commission, he added the following sentence to the Fujiwara entry: “I confirmed with him
[Adam Persily] that he is still willing to do the 2 and 2 as well and he said of course why
wouldn’t he be.” (# 56-11, #56-2 at 106-107).

                                                6
contained the names and contact information for hundreds of potential recruits from his Baird

email account to his personal email account.

       Five days after his termination, Mr. Kirkland commenced employment as the Executive

Director at AdvisorLaw where his job duties were to recruit financial advisors.

       This Action

       Mr. Kirkland brings five claims against Baird – all under Colorado law: (1) violation of

the Colorado Wage Claim Act (“CWCA”); (2) breach of contract; (3) breach of the implied

covenant of good faith and fair dealing; (4) promissory estoppel; and (5) quantum meruit. (# 3).

       Baird asserts six counterclaims arising under Colorado law: (1) breach of contract –

failure to pay first promissory note; (2) breach of contract – failure to pay second promissory

note; (3) breach of contract – wrongful taking of Baird information; (4) breach of contract –

solicitation of Baird employees; (5) breach of implied covenant of good faith and fair dealing;

and (6) tortious interference with prospective business relations. (# 23-1).

       Baird moves for summary judgment on all of Mr. Kirkland claims. Mr. Kirkland moves

for partial summary judgment on Baird’s third, fourth, fifth, and sixth counterclaims.

                                   STANDARD OF REVIEW

       Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

no trial is necessary. See White v. York Intern. Corp., 45 F.3d 357, 360 (10th Cir. 1995).

Summary adjudication is authorized when there is no genuine dispute as to any material fact and

a party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Substantive law governs

what facts are material and what issues must be determined. It also specifies the elements that

must be proved for a given claim or defense, sets the standard of proof and identifies the party

with the burden of proof. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

                                                 7
Kaiser-Francis Oil Co. v. Producer’s Gas Co., 870 F.2d 563, 565 (10th Cir. 1989). A factual

dispute is Agenuine@ and summary judgment is precluded if the evidence presented in support of

and opposition to the motion is so contradictory that, if presented at trial, a judgment could enter

for either party. See Anderson, 477 U.S. at 248. When considering a summary judgment

motion, a court views all evidence in the light most favorable to the non-moving party, thereby

favoring the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir.

2002).

         If the movant has the burden of proof on a claim or defense, the movant must establish

every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

56(c)(1)(A). Once the moving party has met its burden, to avoid summary judgment the

responding party must present sufficient, competent, contradictory evidence to establish a

genuine factual dispute. See Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th

Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

fact, no trial is required. The court then applies the law to the undisputed facts and enters

judgment.

         If the moving party does not have the burden of proof at trial, it must point to an absence

of sufficient evidence to establish the claim or defense that the non-movant is obligated to prove.

If the respondent comes forward with sufficient competent evidence to establish a prima facie

claim or defense, a trial is required. If the respondent fails to produce sufficient competent

evidence to establish its claim or defense, then the movant is entitled to judgment as a matter of

law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).




                                                   8
        This case involves cross-motions for summary judgment. “Because the determination of

whether there is a genuine dispute as to a material factual issue turns upon who has the burden of

proof, the standard of proof and whether adequate evidence has been submitted to support a

prima facie case or to establish a genuine dispute as to material fact, cross motions must be

evaluated independently.” In re Ribozyme Pharmaceuticals, Inc., Securities Litig., 209 F. Supp.

2d 1106, 1112 (D. Colo. 2002); see also Atlantic Richfield Co. v. Farm Credit Bank of Wichita,

226 F.3d 1138, 1148 (10th Cir. 2000); Buell Cabinet Co. v. Sudduth, 608 F.2d 431, 433 (10th

Cir. 1979) (“Cross-motions for summary judgment are to be treated separately; the denial of one

does not require the grant of another.”).

                                            DISCUSSION

   I.        Baird’s Motion for Summary Judgment

        A.      Breach of Contract Claim

        For practical purposes, the Court begins with Baird’s motion for summary judgment.

Baird contends that Mr. Kirkland cannot make a prima facie showing on any of his claims.

        Mr. Kirkland contends that Baird breached the terms of his Offer by refusing to pay

commissions owed to him (1) for recruits he “unearthed” who were hired by Baird and (2) for a

“pipeline” of leads that he created. In the course of discovery, Mr. Kirkland has identified those

recruits for whom he believes he is owed a commission. Baird generally admits it has an

obligation to pay Mr. Kirkland a commission for those recruits that he “unearthed” whom it

hired, but with regard to the identified recruits, Baird contends that they were not “sourced and

placed” by Mr. Kirkland as specified in the Offer. With regard to the pipeline, Baird contends it

has no contractual obligation to pay.




                                                 9
       To prove a breach of contract claim under Colorado law, Mr. Kirkland has the burden to

show: (1) an enforceable contract; (2) that he performed his obligations under the contract or that

he was excused from doing so; (3) that Baird failed to perform its obligations under the contract;

and (4) that he suffered losses as a result of the defendant’s non-performance. Western

Distributing Co. v. Diodosio, 841 P.2d 1053, 1058 (Colo. 1992) (citations omitted). Baird

challenges only the showing for the second and third elements. To show a triable issue, Mr.

Kirkland must come forward with evidence, that if true, would establish that he substantially

performed his duties under the contract or that there existed some justifiable reason for him not

to do so. Id. If he does so, his showing is sufficient for both elements 2 and 3 -- if he performed

his duties, Baird must compensate him for that performance.

       The parties acknowledge that the Offer contained terms governing Mr. Kirkland’s

employment, and that their course of conduct modified the Offer’s terms. They disagree,

however, as to some of the contract’s terms.

       The Offer states that Mr. Kirkland “will have the opportunity to earn commissions for the

sourcing and placement of Experienced Financial Advisors (as defined in Baird’s Financial

Advisor Compensation Book)… as follows: 4% of the recruit’s trailing 12 month production.”

(# 55-9 at 1, emphasis added). Baird contends that certain recruits identified by Mr. Kirkland

were not “sourced” and “placed” by him. Mr. Kirkland responds that that terms “sourcing” and

“placement” as used in the Offer are ambiguous, and thus there is a triable issue of fact. This

dispute raises the question of what the parties intended “sourcing” and “placement” to mean?

       Under Colorado law, interpretation of a contract is a question of law for the Court to

decide. Ad Two, Inc. v. City and County of Denver, ex rel Manager of Aviation, 9 P.3d 373, 376

(Colo. 2000). In interpreting a contract, the Court must strive to give effect to the intent and

                                                 10
reasonable expectations of the parties to the contract. Thompson v. Maryland Cas. Co., 84 P.3d

496, 501 (Colo. 2004). In this regard, the Court first determines whether the language of the

contract is ambiguous — that is, susceptible to more than one meaning. Ballow v. PHICO Ins.

Co., 875 P.2d 1354, 1359 (Colo. 1993). The fact that the parties differ in their understanding of

the contract does not create an ambiguity. Federal Deposit Ins. Corp. v. Fisher, 292 P.3d 934,

937 (Colo. 2013). The Court gives each word in the contract a plain and ordinary meaning,

unless the contract evidences otherwise. Cyprus Amax Minerals Co. v. Lexington Ins. Co., 74

P.3d 294, 299 (Colo. 2003). The Court reads the contract as a whole and does not read its

provisions in isolation. Id.

       Under Colorado law, a meeting of the minds can be “evidenced through words or

conduct.” Avemco Ins. Co. v. Northern Colorado Air Charter, Inc., 38 P.3d 555, 559 (Colo.

2002). “When an ambiguity is found to exist and cannot be resolved by reference to other

contractual provisions, extrinsic evidence must be considered by the trial court in order to

determine the mutual intent of the parties at the time of contracting.” CellportSystems, Inc. v.

PeikerAcusticGMBH & Co., 762 F.3d 1016, 1035 (10th Cir. 2014) (citing Pepcol Mfg. Co. v.

Denver Union Corp., 687 P.2d 1310, 1313–14 (Colo.1984)). “This extrinsic evidence may

include any pertinent circumstances attendant upon the transaction, including the conduct of the

parties under the agreement.” Id.

       The terms “sourcing” and “placement” are not defined in the Offer and the parties

provide no definitions for these terms in other written documents. Mr. Kirkland argues that

under the contract, he was owed a commission for locating (“sourcing”) and “introduc[ing] a

name of a potential recruit.” (“placement”). (# 61 at 13). Baird asserts that Mr. Kirkland must

both discover a lead (“source”) and the recruit must be hired by Baird (“placement”). (# 65 at

                                                11
2). The distinction between the interpretations appears to focus on the meaning of the word,

“placement” – that is whether it required hiring of the recruit introduced by Mr. Kirkland.

Resolution of this ambiguity requires consideration of extrinsic evidence of the parties’ intent.

       Mr. Kirkland, Mr. Dahlberg, and Ms. Costigan each testified as to the meaning of the

terms sourcing and placement. Mr. Kirkland does not offer any testimony as to his interpretation

of the term placement, only that sourcing included cold calling and courting. (# 56-2 at 44:20-

22, 220). Mr. Dahlberg understood sourcing included unearthing the initial lead or name of a

recruit and that placement was synonymous with the hiring of the recruit. (# 56-5 at 51:9-16,

53:15-20, 104:9-10). Ms. Costigan understood that sourcing meant that Mr. Kirkland had to

surface a recruit who was otherwise unknown to Baird and that placement meant that the recruit

was hired by Baird. (# 56-4 at 15-17, 77:1-4, 80:1-3, 83:12-13). It is insufficient for Mr.

Kirkland to rely upon his pleadings to create an issue of fact (# 61), thus in the absence of

evidence of a differing definition of placement, it appears that the parties agree to the definitions

of “source” and “placement”. Source means the location or “unearthing” of a recruit; placement

means hiring of the recruit. Put simply, in order for Mr. Kirkland to be entitled to commissions

for recruits, he must have located or “unearthed” the recruit, and the recruit had to have been

hired by Baird.

       With that understanding, the Court turns to Mr. Kirkland’s claim that Baird breached the

contract by not paying him commissions. These claims fall into two categories: (1) recruits who




                                                 12
joined Baird and (2) a “pipeline” of leads he created during his employment. And as to the first

category, Mr. Kirkland contends that he is owed commissions for 12 recruits.8

       The parties appear to have a mistaken notion that by filing cross motions for summary

judgment, the case can be tried “on paper”. That is not the function of a motion for summary

judgment, however. The purpose of a motion for summary judgment is to determine whether a

trial is necessary – in essence, is there a genuine issue as to material fact. Here, Baird challenges

whether Mr. Kirkland’s breach of contract claim is adequately supported. In considering that

challenge, Mr. Kirkland need only come forward with proof sufficient to show breach of contract

in a single context in order to proceed to trial. Thus, the Court declines to consider the evidence

with regard to the “pipeline” and every recruit.

       The Court focuses on Nate Rumley. There is no dispute that Mr. Kirkland’s team found

(“sourced”) him through a cold call and that he was hired by Baird (“placement”). (# 56-2 at

220:16-25, # 56-6 at 99). However, according to Baird, “Mr. Rumley was terminated from his

prior firm”. For that reason, Baird refused to pay a referral bonus for a recruit that had been

terminated. (# 56-6 at 99-101). Although Baird argues that it does not pay commissions for

recruits who were unemployed prior to joining Baird (# 56 at 16), neither the terms of the Offer

nor any modification of its terms by course of conduct speak to such policy. It would appear that

Mr. Rumley was “sourced” and “placed” by Mr. Kirkland according to the operative meaning of

those terms, and that Baird has not paid the commission associated with Mr. Rumley’s hiring.




8
       (1) Nate Rumley; (2) Mark Fujiwara; (3) David Thuli; (4) Cathie Coleman; (5) Gerald
Galbraith; (6) John Armistead; (7) John Bradley; (8) Aaron Campbell; (9) Patrick Beyerle; (10)
Travis King; (11) Brian Rathbun; and (12) Anthony Schock. (# 56-2 at 206:14-209:14).
                                                   13
Thus, Mr. Kirkland has made a prima facie showing of his breach of contract claim. It will

proceed to trial.

        B.      Colorado Wage Claim Act (“CWCA”)

        Mr. Kirkland asserts that Baird violated the CWCA, Colo. Rev. Stat. § 8-4-101, et seq.,

by willfully refusing to pay the wages and compensation due and payable to him under the terms

of his employment agreement. Baird moves for summary judgment on this claim, contending

that Mr. Kirkland is not “eligible for, did not earn, and is not owed the post-termination

commissions he seeks as a matter of law.” (# 56 at 14).

        The CWCA “does not itself create any substantive right to compensation for labor and

services performed. Rather, it establishes minimal requirements concerning when and how

agreed compensation must be paid and provides remedies and penalties for an employer’s

noncompliance with those requirements.” Barnes v. Van Schaack Mortg., a Div. of Van Schaack

& Co., 787 P.2d 207, 210 (Colo. App. 1990). It provides that “[w]hen an interruption in the

employer-employee relationship by volition of the employer occurs, the wages or compensation

for labor or service earned, vested, determinable, and unpaid at the time of such discharge is due

and payable immediately.” Colo. Rev. Stat. § 8-4-109(1)(a). The CWCA defines “wages or

compensation” as:

        (I) All amounts for labor or service performed by employees, whether the amount
        is fixed or ascertained by the standard of time, task, piece, commission basis, or
        other method of calculating the same or whether the labor or service is performed
        under contract, subcontract, partnership, subpartnership, station plan, or other
        agreement for the performance of labor or service if the labor or service to be paid
        for is performed personally by the person demanding payment. No amount is
        considered to be wages or compensation until such amount is earned, vested, and
        determinable, at which time such amount shall be payable to the employee
        pursuant to this article.




                                                14
       (II) Bonuses or commissions earned for labor or services performed in
       accordance with the terms of any agreement between an employer and employee;
       ...

Colo. Rev. Stat. § 8-4-101 (emphasis added). Also, the CWCA states that “[n]othing in [Colo.

Rev. Stat. § 8-4-109(1)] shall . . . require the payment at the time employment is severed of

compensation not yet fully earned under the compensation agreement between the employee and

employer, whether written or oral.” Colo. Rev. Stat. § 8-4-109(2).

       In order to establish a violation of the CWCA, Mr. Kirkland must show he was owed

commissions that were earned, vested, and determinable under the terms of the Offer and the

parties’ course of conduct at the time of his August 2, 2018 termination. See Gomez v.

Children’s Hosp. Colorado, No. 18-CV-00002-MEH, 2018 WL 3303306, at *6 (D. Colo. July 8,

2018) (“Colorado courts have specifically held that employment agreements define when

benefits are earned, vested, and determinable.”); see Coldwell v. RITE Corp Envtl. Prop. Sols.,

No. 16-CV-01998-NYW, 2018 WL 5043904, at *5 (D. Colo. Oct. 17, 2018) (“Courts have held

that for wages to be ‘earned’ or ‘vested’ under CWCA, they must be earned under the applicable

employee agreement.”); Fang v. Showa Entetsu Co., 91 P.3d 419, 422 (Colo. App. 2003) (“For

purposes of the CWCA, compensation is earned if it is vested pursuant to an employment

agreement at the time of an employee’s termination.” (citations and quotation marks omitted));

Barnes v. Van Schaack Mortgage, 787 P.2d 207, 209 (Colo.App. 1990) (stating that the CWCA

applies “only to compensation that has been earned under the employment agreement.”).

       The showing with regard to the first claim for breach of contract is sufficient for this

claim. The Court appreciates that the CWCA claim may be duplicative of the breach of contract

claim, and thus Mr. Kirkland may have to elect between them. This claim can proceed to trial.




                                                15
       C.      Breach of the Implied Covenant of Good Faith and Fair Dealing

       In order to prove a violation of the implied covenant of good faith and fair dealing, Mr.

Kirkland must come forward with evidence to establish: (1) the existence of a contract with a

term that allowed for discretion by Baird; (2) performance by Mr. Kirkland; (3) Baird’s failure to

perform under the relevant term in a manner consistent with the parties’ reasonable expectations;

and (4) resulting damages to Mr. Kirkland. ConcealFab Corp. v. Sabre Industries, Inc., No. 15-

cv-1793-CMA-KLM, 2019 WL 3282966, at *24 (D. Colo. July 22, 2019) (citing Bolsa

Resources, Inc. v. AGC Resource, Inc., No. 11-cv-01293, 2011 WL 6370409, *3 (D. Colo. Dec.

20, 2011) (citing Western Distributing, 841 P.2d at 1058)).

       Although every type of contract in Colorado can include an implied covenant of good

faith and fair dealing, Spring Creek Explor. & Prod. Co. v. Hess Bakken Investment II, LLC, 887

F.3d 1003, 1019 (10th Cir. 2018), the principle is invoked only when the contract gives one party

the discretion to determine certain terms of the contract (often items such as quantity, price, or

time). Amoco Oil Co. v. Ervin, 908 P.2d 493, 498 (Colo. 1995). Discretion occurs when the

parties, at formation, defer a decision regarding performance terms of the contract. Id. The

covenant exists to ensure that the parties’ intentions and reasonable expectations regarding the

contract are honored. City of Golden v. Parker, 138 P.3d 285, 292 (Colo. 2006).

       Mr. Kirkland contends that Baird breached its duty of good faith and fair dealing by not

paying him owed commissions. Such argument is misplaced because it is not grounded in an

exercise of discretion anticipated in the contract’s terms. Because Mr. Kirkland, has failed to

come forward with evidence sufficient to make a prima facie showing on this claim, Baird is

entitled to summary judgment on it.




                                                 16
       D.      Promissory Estoppel

        To prove a claim for promissory estoppel, Mr. Kirkland must demonstrate: (1) a promise

by Baird; (2) that Baird should have expected would induce Mr. Kirkland’s reliance; (3) that Mr.

Kirkland did, in fact, rely on that promise to his detriment; and (4) that the promise must be

enforced in order to prevent injustice. George v. Urban Settlement Services, 833 F.3d 1242,

1257 (10th Cir. 2016). Under Colorado law, promissory estoppel functions in the absence of a

contract, to enforce the “basic contract principle that one who makes promises must be required

to keep them.” Id. Promissory estoppel is “applicable only in the absence of an otherwise

enforceable contract.” Scott Co. of Cal. v. MK–Ferguson Co., 832 P.2d 1000, 1003 (Colo.App.

1992) (overruled on other grounds by Lewis v. Lewis, 189 P.3d 1134, 1140 (Colo. 2008)); Wheat

Ridge Urban Renewal Auth v. Cornerstone Group XXII, LLC., 176 P.3d 737, 741 (Colo. 2007).

“The alternative remedy of promissory estoppel is never reached when there has been mutual

agreement by the parties on all essential terms of a contract.” Scott Co., 832 P.2d at 1003.

       Mr. Kirkland contends Baird promised to compensate him for both his work in building

the pipeline and for assisting branch managers recruit financial advisors. (# 61). However, the

terms of compensation were contained in the Offer and its modifications through its course of

conduct. Mr. Kirkland does not identify any separate promise not covered by his contract with

Baird. Because Mr. Kirkland, has failed to come forward with evidence sufficient to make a

prima facie showing on this claim, Baird is entitled to summary judgment on it.

       E.      Quantum Meruit

        To establish a claim for quantum meruit under Colorado law, Mr. Kirkland must show:

(1) Baird received a benefit, (2) at Mr. Kirkland’s expense, and (3) that the circumstances would

make it unjust for Baird to retain that benefit without paying. Melat, Pressman & Higbie, LLP v.

                                                17
Hannon Law Firm, LLC, 287 P.3d 842, 847 (Colo. 2012). Mr. Kirkland contends he should be

paid commissions for a pipeline of recruits and that it would be unjust for Baird to retain the

benefit of the pipeline without compensating him. (# 61).

         As with promissory estoppel, the doctrine of quantum meruit is applicable when there is

no contract between the parties. Dudding v. Norton Frickey & Assoc., 11 P.3d 441, 444-445

(Colo. 2000). Here, to the extent that recruits were both “sourced” and hired, compensation is

determined by the terms of the contract. To the extent that the “pipeline” of recruits includes

those that were “sourced”, but not hired by Baird, compensation is not governed by the contract,

but under these circumstances, there is no showing of any benefit to Baird. In either

circumstance, this claim is unsupported, and Baird is entitled to summary judgment.

   II.        Mr. Kirkland’s Motion for Summary Judgment

         Mr. Kirkland moves for partial summary judgment on Baird’s third, fourth, fifth, and

sixth counterclaims: breach of contract – wrongful taking of confidential information; breach of

contract – solicitation of Baird Employees; breach of implied covenant of good faith and fair

dealing; and tortious interference with prospective business relations. Mr. Kirkland argues Baird

cannot make a prima facie showing as to the elements necessary to prove these counterclaims.

(# 55). In response, Baird contends there are genuine issues of fact precluding summary

judgment. (# 60). The Court addresses each counterclaim, in turn.

         A.      Breach of Contract Counterclaim – Wrongful Taking of Confidential
                 Information

         This and the following counterclaim are curious. Both are premised upon language found

in the promissory note executed by Mr. Kirkland in accordance with the Offer. The note is

unusual in that it contains more than an “unconditional promise to pay” a sum and provisions for



                                                18
collection of such sum. It includes additional obligations and independent, even inconsistent

remedies. 9

       In this counterclaim, Baird claims that Mr. Kirkland breached the confidentially

provision in the first promissory note. It provides:

       7. Confidentiality. The Borrower recognizes and acknowledges that all records,
       whether original, duplicated, computerized, memorized, handwritten, or in any
       other form, and all information contained therein, including names, addresses,
       telephone numbers and financial information of any account, customer, client,
       customer lead or prospect of Baird (“Baird Clients”), are valuable and unique assets
       of Baird’s business, constitute proprietary property owned exclusively by Baird,
       and shall remain the property of Baird at all times during the Borrower’s
       employment with Baird and after termination of Borrower’s employment for any
       reason with Baird. The Borrower agrees that all such records and information
       contained therein shall at all times be kept strictly confidential by the Borrower and
       that the Borrower shall not at any time during his/her employment or after
       termination of [his] employment for whatsoever reason . . . remove any such
       records from the premises of Baird, either in original form or in computerized,
       duplicated, or copied form except with the permission of an office manager for the
       purpose of conducting the business of Baird….The Borrower agrees not to divulge
       or disclose this information to any third party and under no circumstances with the
       Borrower reveal or permit this information to become known by any competitor of
       Baird either during his/her employment or any time thereafter. All of said records
       or any part of them are the sole proprietary information of Baird and shall be treated
       by the Borrower as confidential information of Baird.

(# 55-2 ¶ 7).



9
        It would appear that this contract language was grafted onto the promissory note without
acknowledgement as to separate consideration, a severance provision, or language to address
differing inconsistent remedies. For example, the obligation to pay is automatic with a
confession of judgment. (# 55-2 ¶ 3). Later, however, there is a mandatory arbitration clause
that applies to “any action instituted as a result of any controversy or dispute arising out of this
Note … .” (# 55-2 ¶ 10). The parties do not address any of these anomalies, and the Court does
not have the benefit of their argument as to interpretation of such an unusual document.
        To the extent that the promissory note is treated as an integrated contract, then one would
expect that Baird’s claims for breach based on the Confidentiality and Solicitation provisions
would be treated as a form of breach in the first counterclaim, rather than alleged in separate
counterclaims. However, the parties have not addressed the issue, so the Court will assume that
the parties prefer to proceed with each alleged breach individually.


                                                 19
       There is no dispute that Mr. Kirkland executed the promissory note. There is no dispute

that this provision is enforceable against Mr. Kirkland. The Court has previously set forth the

elements that must be proven for a breach of contract claim, and incorporates such reasoning

here. Mr. Kirkland contends that Baird has not made a sufficient showing that he breached this

provision. The Court agrees.

       It is undisputed that Mr. Kirkland emailed a recruiting spreadsheet to his personal email

address on July 25, 2018, and that the spreadsheet contained information that arguably could be

considered confidential. (# 56-4 at 173). However, the confidentiality provision does not

expressly prohibit this type of transmission. Rather, it prohibits removal of confidential

information from Baird’s control and disclosure of the confidential information to third parties.

As to these two obligations, Baird presents no evidence of breach. At all times during his

employment with Baird, Mr. Kirkland worked remotely from his home in Florissant, Colorado.

(# 55-9). Indeed, Baird does not rebut Mr. Kirkland’s statement that he emailed the spreadsheet

to his personal email address for the purpose of working on recruiting activities for Baird. (# 61-

5 at 169:14-19). Implicitly, that would mean that the transmission of information was within

Baird’s control and for its purposes. Similarly, Baird has not produced evidence showing that

Mr. Kirkland disclosed the contents of the spreadsheet to a third person. Even construing the

evidence of record most favorably to Baird, the Court cannot find that a reasonable jury could

determine that the confidentiality provision of the first promissory note was breached.

Accordingly, Mr. Kirkland is entitled to summary judgment on this counterclaim.

       B.      Breach of Contract Counterclaim – Solicitation of Baird Employees

       Baird also claims that Mr. Kirkland breached the terms of the provisions of the first

promissory note obligating him not to solicit Baird employees. It provides:

                                                20
       8. Non-Solicitation of Baird Clients and Employees. In addition to the foregoing,
       if, at any time, the Borrower resigns from Baird or his/her employment is
       terminated by Baird for any reason whatsoever . . . the Borrower . . . agrees that,
       while in the employ of Baird and for a period of one year after termination of his/her
       employment with Baird, the Borrower will neither confer nor discuss, either
       directly or indirectly, with any Baird employee, leaving the employ of Baird, nor
       confer or discuss, either directly or indirectly, with any Baird employee,
       employment by some other person or organization engaged as a broker/dealer in a
       related line of business.

(# 55-2 ¶ 8). In addition, the Offer contains a provision relating to solicitation of employees:

       You agree that for a period of twelve (12) months immediately following the
       termination of your employment with Baird for any reason, you will not, directly
       or indirectly, on behalf of yourself or any other person or entity, solicit, induce,
       recruit or encourage any of Baird’s employees or consultants, who became known
       to you or with whom you interacted during the period of his employment with
       Baird, to terminate or reduce their relationship with Baird.

(# 55-9 at 2).

       Baird contends that following his termination, Mr. Kirkland sent text messages to Baird

employee, Kenzi Weidman, that attempted to discuss or solicit her employment on behalf of

himself or his new employer, thus, violating the terms of the non-solicitation provisions. But the

only evidence of such communications is a text message that Mr. Kirkland sent to Ms. Weidman,

a Baird employee, shortly after his termination from Baird and while he was working for Advisor

Law: “Let me know if you run across guys that need some help getting their U4 cleaned up so

you can get them hired. I will even give you a referral fee. I am down on Baird but I want to see

you succeed.” (# 60-8, # 60-4 at 154-156).

       This communication does not solicit Ms. Weidman to “terminate or reduce” her

relationship with Baird, nor does it suggest that anyone else leave Baird’s employment. Instead

it seeks to help potential recruits be hired by Baird. Thus, it is insufficient to prove breach of the




                                                  21
non-solicitation provisions. Accordingly, Mr. Kirkland is entitled to summary judgment on this

counterclaim.

       C.       Breach of Implied Covenant of Good Faith and Fair Dealing

       The Court previously set forth the applicable legal standards for this claim and

incorporates them by reference here. Briefly, in order to prove a violation of the implied

covenant of good faith and fair dealing, Baird must show: (1) the existence of a contract with a

term that allowed for discretion on the part of Mr. Kirkland; (2) performance by Baird; (3) Mr.

Kirkland’s failure to perform under the relevant term in a manner consistent with the parties’

reasonable expectations; and (4) resulting damages to Baird. ConcealFab Corp., 2019 WL

3282966, at *24.

       Baird contends that Mr. Kirkland breached his duty of good faith and fair dealing in

performing his contractual obligations by using his former position at Baird and “his prior access

to Baird’s confidential information to offer prospective Baird employees a behind the curtain

look at Baird’s business practices”. (# 60 at 8). Baird points to evidence that Mr. Kirkland

contacted prospective Baird recruits (financial advisors with the firm J.J.B. Hilliard) via a

LinkedIn message with purported “behind the curtain” knowledge based on his experience

working at Baird. (# 60-4 at 185-188). Mr. Kirkland then spoke to seven Hillard advisors who

responded to the LinkedIn message. (#60-4 at 189).

       As noted earlier, this type of claim applies in a narrow context – where one party to a

contract has discretion to set the terms of the contract. It is not a catchall claim used anytime a

party to a contract believes that it has been treated unfairly. The Court sees no application of this

theory to facts that Baird offers. Baird does not cite to any specific contractual term that allowed

for Mr. Kirkland’s discretion, nor his failure to perform under that term. Thus, on this record,

                                                 22
the Court finds that no jury could find that Mr. Kirkland breached the covenant of good faith and

fair dealing. Accordingly, he is entitled to summary judgment on this claim.

       D.        Tortious Interference with Prospective Business Relations

       “Colorado recognizes the tort of intentional interference with a prospective business

relation.” Amoco Oil Co., 908 P.2d at 500. In order to establish a claim for tortious interference

with prospective business relations, a plaintiff must show the defendant engaged in (1) improper

conduct with (2) the intention to induce or cause a third party not to enter into or continue

business relations with the plaintiff, and (3) defendant prevented the contract formation. Id. The

Court then focused upon the Restatement of Torts in determining whether a defendant acted

improperly. The factors are: (1) the nature of the conduct; (2) the motive; (3) the interests of the

other individual which the defendant’s conduct interferes, (4) the interests sought to be advanced

by the defendant; (5) the social interests in protecting the freedom of action of the defendant and

the contractual interests of the other; (6) the proximity or remoteness of the defendant’s conduct

to the interference; and (7) the relations between the parties. Id. (citing Restatement [Second] of

Torts § 766B).

       Baird contends that Mr. Kirkland acted improperly when he made disparaging and false

statements to prospective Baird recruits in an effort to discourage them from becoming Baird

employees. Mr. Kirkland moves for summary judgment asserting that Baird cannot prove

elements 1 and 3 of its claim.

       Following his termination, an associate at AdvisorLaw sent a message from Mr.

Kirkland’s LinkedIn account to 300 Hilliard financial advisors who were considering becoming

Baird employees as part of a merger. (# 60-5 at 193-196, # 60-4 at 185-187). The LinkedIn

message reads:

                                                 23
       Hi, until about 4-months ago, I was an SVP at Baird. In that role I became quite
       familiar with the firm. I would be glad to share my perspective if you are
       interested in a behind the curtain look. Moving your book is an important
       decision. An insider’s experiences may be helpful. Call me . . . .

(# 60-9). In response to the message, Mr. Kirkland was contacted by 7 Hilliard financial

advisors, including Steve Golliher. (# 60-4 at 190). Baird submitted a declaration of Mr.

Golliher who stated that Mr. Kirkland made statements about Baird that made Mr. Golliher

uncomfortable. (# 31-1). For example, Mr. Golliher states Mr. Kirkland actively recruited him

to leave Baird by informing him that he could “get more money if [he] transitioned out rather

than accept Baird’s retention offering.” (# 31-1 at ¶ 10). Mr. Kirkland also told Mr. Golliher

that the “retention bonus Baird offered me was ‘very weak’ and that [he] could get a better deal

elsewhere.” (# 31-1 at ¶ 11). Mr. Kirkland also disclosed to Mr. Golliher that Baird’s business

practices are generally more fee rather than transactional based and spoke poorly about how

Baird treats its financial advisors. (# 31-1 at ¶¶ 12-13). Mr. Kirkland called Mr. Dahlberg an

“asshole” who made employees’ lives a “living hell”. (# 31-1 at ¶ 15). Mr. Kirkland told Mr.

Golliher that “he believed Mr. Dahlberg was likely to take over the Company soon, and that this

change in leadership would likely end the Baird ‘Brand.’” (# 31-1 at ¶ 16).

       For purposes of analysis, the Court will assume that the statements that Mr. Kirkland

purportedly made to Mr. Golliher were improper. However, there is no evidence that these

same statements were made to anyone else, and the Court cannot engage in speculation as to the

content of other conversations that Mr. Kirkland had. Mr. Golliher stated that he believed Mr.

Kirkland’s motive was to convince him to leave Baird, causing harm to Baird and allow Mr.

Kirkland to recruit him to other firms. (# 31-1 ¶¶ 10, 18). But apparently Mr. Kirkland’s

disparaging comments did not deter Mr. Golliher from transitioning from Hilliard to Baird – or



                                               24
put another way, Mr. Kirkland’s statements did not prevent the formation of a contract between

Mr. Golliher and Baird. Thus, no evidence has been presented that would be sufficient to satisfy

the requirement of element 3.10 Mr. Kirkland is entitled to summary judgment on this claim.

     III.      Mr. Kirkland’s Motion to Amend

            Rule 15(a) (2) governs the amendment of pleadings and provides that leave to amend a

pleading should be “freely give[n] when justice so requires.” Fed. R. Civ. P. 15(a) (2).

Although leave under Rule 15 should be freely granted, the Court may deny such requests where

the proposed amendment or supplementation is the result of undue delay, bad faith, a dilatory

motive, where it would cause prejudice to the opposing party if granted, futility of amendment,

or where previous efforts to amend failed to cure deficiencies. Warnick v. Cooley, 895 F.3d 746,

755 (10th Cir. 2018).

            Mr. Kirkland seeks to amend his complaint to add a claim for wrongful termination in

violation of public policy under Colorado law. There is no showing that the facts underlying

such claim were newly discovered or that it could not have been asserted earlier in this litigation.

Baird argues that motion should be denied as any amendment is untimely, futile, and unduly

prejudicial. The Court agrees as to untimeliness and undue prejudice and does not reach the

question of futility.

            “Untimeliness in itself can be a sufficient reason to deny leave to amend, particularly

when the movant provides no adequate explanation for the delay.” Panis v. Mission Hills Bank,

N.A., 60 F.3d 1486, 1495 (10th Cir. 1995). No finding of prejudice to the opposing party is




10
       Indeed, Ms. Costigan testified in her deposition that she did not know how many Hilliard
advisors elected not to transition to Baird based on Mr. Kirkland’s LinkedIn message. (# 60-5 at
196).
                                                    25
required. Woolsey v. Marion Laboratories, Inc., 934 F.2d 1452, 1462 (10th Cir. 1991). A court

may properly refuse leave to amend if a party knows or should have known of the facts upon

which the proposed amendment is based but does not include these facts in the original motion.

Minter v. Prime Equipment Co., 451 F.3d 1196, 1206 (10th Cir. 2006); State Distributing, Inc. v.

Glenmore Distilleries Co., 738 F.2d 405, 416 (10th Cir. 1984). Further, Courts properly deny a

motion to amend to “salvage a lost case by untimely suggestion of new theories of recovery.”

Minter, 451 F.3d at 1206.

       Mr. Kirkland commenced this case on October 24, 2018, more than 16 months ago. (#3).

Discovery closed on June 14, 2019. (# 49). On August 30, 2019, cross motions for summary

judgment were filed and later fully briefed. (# 55, # 56, # 60, # 61, # 64, and # 65). Moreover,

Mr. Kirkland admits he was aware of the facts giving rise to the new claim he wishes to add

through the amended complaint well in advance of his motion and could have raised the

wrongful termination claim in his original complaint. He “discovered that the facts more

accurately reflect a claim for wrongful termination rather than discriminatory practices, as

originally alleged.” (# 66 at 3). Mr. Kirkland does not assert that he discovered new facts to

support the new claim but rather that he should have framed them differently. However, rather

than raise this issue in June 2019 when discovery closed, Mr. Kirkland waited until Baird

successfully demonstrated on summary judgment that Mr. Kirkland’s discriminatory practices

claim was not properly exhausted.

       Further, this case is ready to be set for trial. If the Court were to allow amendment at this

juncture, it would be necessary to reopen discovery. Although leave is to be freely granted to

assure a party the opportunity to present a claim or defense, equal attention should be given to

the proposition that there must be an end to a particular litigation. Pallottino v. City of Rio

                                                 26
Rancho, 31 F.3d 1023, 1027 (10th Cir. 1994). Thus, the Court finds Mr. Kirkland’s motion for

leave to amend the complaint is untimely. See Walker v. United Parcel Service, Inc., 240 P.3d

1268-69 (10th Cir. 2001) (district court did not abuse discretion in denying motion to amend

where discovery was closed, the defendant had already moved for summary judgment, and

alternatively, was ready for trial).

        Under Rule 15(a), undue prejudice occurs when the amendment arises out of subject

matter that is different from what was alleged in the original complaint and raises new theories

and factual issues, affecting the defendant’s ability to prepare a defense. Minter, 451 F.3d at

1208. Undue prejudice is the most important factor in deciding a motion to amend. Id. at 1207.

        Although the amendment proposed by Mr. Kirkland does not assert any changes to the

underlying facts, the elements of a wrongful discharge claim are quite different from the

discriminatory or unfair employment practices claim pled in the original complaint.11 Thus, the

Court finds Mr. Kirkland’s attempt to assert an alternate claim after conceding that his first claim

was not exhausted and thus was barred, creates undue prejudice to Baird. Accordingly, Mr.




11
        Mr. Kirkland’s prior claim for discriminatory or unfair practices rests on a theory that
Baird terminated him for inquiring about his wages. (# 3 at 8). For this claim, a plaintiff must
show that he was “discharge[d], discipline[d], discriminate[d] against, coerce[d], intimidate[d],
threaten[ed], or interfere[d] with . . . because the employee inquired about, disclosed, compared,
or otherwise discussed the employee’s wages.” Colo. Rev. Stat. § 24-34-402(1)(i).
        In contrast, for a claim for wrongful discharge in violation of public policy, a plaintiff
must allege that he was discharged “(1) in retaliation for exercising a job-related right or
performing a specific statutory duty, or (2) that the termination would undermine a clearly
expressed public policy.” Brown v. Premier Roofing, LLC, 173 F. Supp. 3d 1181, 1184-85
(D.Colo. 2016) (citing Underwood v. GEO Group, Inc., No. 10–cv–306–LTB–KLM, 2011 WL
5593150, at *15 (D.Colo. 2011) (quoting Kearl v. Portage Environmental, Inc. 205 P.3d 496,
499 (Colo.App. 2008)).
                                                27
Kirkland’s motion for leave to amend his complaint is denied as both untimely and unduly

prejudicial.12

                                            CONCLUSION

          For the foregoing reasons,

     1. Baird’s Motion for Summary Judgment (# 56) is GRANTED IN PART AND DENIED

          IN PART as follows. The motion is GRANTED as to Mr. Kirkland’s claims of breach

          of implied covenant of good faith and fair dealing; promissory estoppel; and quantum

          meruit. Summary Judgment is entered in favor of Baird on these claims. The motion is

          DENIED as to Mr. Kirkland’s breach of contract claim and violation of the CWCA.

          These two claims will proceed to trial.

     2. Mr. Kirkland’s Motion for Summary Judgment (# 55) is GRANTED. Summary

          judgment shall enter in favor of Mr. Kirkland as to Baird’s third, fourth, fifth, and sixth

          counterclaims. Baird’s first and second counterclaims will proceed to trial.

     3. Mr. Kirkland’s Motion for Leave to File First Amended Complaint (# 66) is DENIED.

     4. Within 60 days of the date of this Order, the Parties shall engage in structured settlement

          negotiations with a private mediator, failing which they shall promptly request a

          settlement conference with the magistrate judge assigned to the matter.

     5.   Within 14 days after completion of settlement negotiations, if no settlement is reached,

          the parties shall jointly contact chambers to schedule the final pretrial conference.



12
        The Court need not reach the question of whether the proposed amendment is futile and
expresses no opinion as to whether Mr. Kirkland’s proposed Amended Complaint can state a
claim for wrongful discharge. However, the Court notes that the proposed amended claim (# 66-
1 at 8) does not appear to identify a clearly expressed public policy or allege that such policy
“truly impacts the public in order to justify interference into an employer’s business decisions.”
Kearl, 205 P.3d at 499.
                                                    28
Dated this 25th day of March, 2020.

                                           BY THE COURT:




                                           Marcia S. Krieger
                                           Senior United States District Judge




                                      29
